UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4136


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WESLEY ADAM REEDY, a/k/a Wes Reedy,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, District Judge. (1:10-cr-00036-JPJ-PMS-2)


Submitted: August 31, 2018                                  Decided: September 13, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Roanoke, Virginia, Brian J. Beck, Assistant
Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Abingdon, Virginia, for Appellant. Thomas T. Cullen, United States Attorney, Roanoke,
Virginia, Jean B. Hudson, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wesley Adam Reedy appeals following the revocation of his supervised release

and the imposition of an 18-month revocation sentence, to be followed by an additional 3

years of supervised release. Reedy’s arguments on appeal center around the district

court’s questioning of a minor witness who testified for the Government at the revocation

hearing. Reedy asserts that the district court committed plain error, and violated due

process, when it served as the functional equivalent of the prosecutor by asking leading

questions that suggested Reedy’s guilt. Reedy argues that the court’s guilt determination

on the lone disputed violation, which was a Grade A violation—the greatest of the four

alleged violations—must be reversed because it was based on improperly presented

witness testimony. We affirm.

       Because supervised release revocation proceedings are “less formal” than criminal

trials, the constitutional protections available in criminal trials are not coextensive with

the rights associated with revocation proceedings. United States v. Ward, 770 F.3d 1090,

1097 (4th Cir. 2014). “Due process requires, inter alia, that a defendant charged with

violating a condition of supervised release be afforded notice of the charges against

him . . . sufficient to allow the releasee to prepare to defend against the charges.” United

States v. Chatelain, 360 F.3d 114, 121 (2d Cir. 2004) (internal citations omitted)

(collecting cases). Specifically, the releasee is entitled to “written notice of the alleged

violation,” disclosure of the evidence against him, the opportunity to present and cross-

examine witnesses, notice of the right to counsel, and “an opportunity to make a

statement and present any information in mitigation.” Fed. R. Crim. P. 32.1(b)(2); see

                                             2
Morrissey v. Brewer, 408 U.S. 471, 489 (1972) (noting minimum due process

requirements for probation revocation).

       Reedy does not contend that he was denied any of the aforementioned due process

protections. Reedy’s argument instead focuses on the district court’s questioning of the

minor witness, which Reedy asserts was improper because the court’s questions were

coercive and led the witness to supply an essential element of the violation.

       Because Reedy did not assert any objection below, constitutional or otherwise, to

the district court’s questioning of the minor witness, we review only for plain error.

Reedy thus bears the burden of showing that “an error (1) was made, (2) is plain (i.e.,

clear or obvious), and (3) affects substantial rights.” United States v. Lemon, 777 F.3d
170, 172 (4th Cir. 2015) (internal quotation marks omitted); see also United States v.

Godwin, 272 F.3d 659, 673 (4th Cir. 2001) (noting that burden lies with defendant to

show error affected substantial rights). “An error is plain if the settled law of the

Supreme Court or this circuit establishes that an error has occurred.” See United States v.

Carthorne, 726 F.3d 503, 516 (4th Cir. 2013) (internal quotation marks omitted). And an

error affects substantial rights if it is prejudicial or structural. United States v. Olano, 507
U.S. 725, 735 (1993); United States v. Ramirez-Castillo, 748 F.3d 205, 215 (4th Cir.

2014). Even if Reedy makes these showings, the court “may exercise its discretion to

correct the error only if it seriously affects the fairness, integrity or public reputation of

judicial proceedings.” Lemon, 777 F.3d at 172-73 (internal quotation marks omitted).

       Assuming that the district court erred in its questioning of the minor witness, we

are satisfied that any such error is not plain. The district court, sitting as the trier of fact,

                                               3
observed the witness’s reticence to testify and intervened by asking clarifying (but albeit

leading) questions to aid the witness through difficult testimony. In the trial context,

where a defendant’s procedural due process rights are more vigorously safeguarded, we

have found it “entirely proper for the district judge to intervene with pertinent questions”

when “there appears to be a necessity to draw more information from reluctant witnesses

or experts who are inarticulate or less than candid.” United States v. Parodi, 703 F.2d
768, 775 (4th Cir. 1983) (alteration and internal quotation marks omitted). Furthermore,

Reedy does not point to a Supreme Court or Fourth Circuit decision that supports finding

an error in these circumstances. See Carthorne, 726 F.3d at 516.

       Having found no plain error in the district court’s questioning of the minor

witness, we affirm the revocation judgment. We deny counsel’s pending motion to

withdraw from representation and to appoint substitute counsel. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             4